Citation Nr: 0110267	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  90-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for a low 
back disorder for the period prior to September 18, 1990.

2.  Entitlement to a rating higher than 20 percent for a low 
back disorder during the period from September 18, 1990 to 
July 28, 1998.

3.  Entitlement to a rating higher than 40 percent for a low 
back disorder for the period beginning July 28, 1998.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
January 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
RO denied an increased rating higher than 10 percent for 
lumbar strain.  The veteran appealed.  The case has been 
remanded on several occasions and the veteran has continued 
to pursue higher ratings for his back disorder during 
particular periods of time, as identified on the preceding 
page.  In this regard, the Board notes that by rating 
decision of August 1999, the RO granted a 40 percent rating 
for the veteran's low back disability, effective July 28, 
1998, the date of a VA examination.  The veteran continued to 
appeal for a rating in excess of 10 percent for the period 
prior to July 28, 1998.  An April 2000 supplemental statement 
of the case (SSOC) granted an increased 20 percent rating, 
effective August 12, 1996.  The veteran continued to appeal.  
An August 2000 statement of the case (SOC), which should in 
fact have been designated as an SSOC, reflects the grant of a 
20 percent rating from September 18, 1990.  A rating in 
excess of 20 percent prior to July 28, 1998, was denied.

During the course of this appeal, in March 1990, the veteran 
appeared at a hearing before a panel of the Board, comprised 
of 3 Members, sitting at the RO.  Two of the Board Members 
are no longer employed by VA.  The remaining panel Member and 
the Board Member, who conducted the veteran's hearing while 
sitting at the RO in February 1993, have participated in 
rendering the decision below pursuant to the provisions of 
38 U.S.C.A. §§ 7102, 7107 (West 1991); 38 C.F.R. § 20.707 
(2000).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Prior to September 18, 1990, the veteran's low back 
disorder was productive of no more than moderate limitation 
of motion, mild symptoms of intervertebral disc syndrome, 
muscle spasms exacerbated by forward bending, and X-ray 
evidence of narrowing of the lumbar disc spaces and 
osteoarthritic changes.

3.  On orthopedic examination September 18, 1990, the veteran 
was noted to have 43 degrees of forward flexion; 14 degrees 
of backward extension; 14 degrees of lateral flexion; and 16 
degrees of rotation.

4.  During the period from September 18, 1990, up to July 28, 
1998, the veteran's low back disorder was manifested by 
recurrent episodes of pain, occasionally radiating down a 
lower extremity, occasional muscle spasms, flexion possible 
to 45 degrees with pain in the low back; extension to 5 
degrees; and rotation and side bending within normal limits; 
straight leg raising was negative and sensory examination 
revealed decreased findings on palpation of L5-S1 on the 
left.

5.  During the period prior to July 28, 1998, the symptoms 
attributable to the service-connected lumbar spine disorder 
were no more than moderately disabling.

6.  Since July 28, 1998, the date of a VA orthopedic 
examination, the veteran's low back disability has been 
manifested by 10 degrees of extension, 45 degrees of flexion 
with pain, only 10 degrees of rotation bilaterally and 
tenderness at L3-4, with x-ray evidence of degenerative joint 
disease of the lumbar spine with possible herniated lumbar 
disc; additional neurological symptoms exhibited at that time 
include numbness in the left lower extremity to include the 
left toes, numbness at the posterior thigh, weakness on the 
left side, and decreased strength in the plantar flexors and 
extensors of the left foot.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, prior to 
September 18, 1990, the criteria for a rating of 20 percent, 
and no more, for a low back disorder were met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C.§ 5107); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

2.  During the period from September 18, 1990, to July 28, 
1998, the criteria for the assignment of a rating greater 
than 20 percent rating for a low back disorder were not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.§ 5107); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).

3.  During the period beginning July 28, 1998, the criteria 
for a rating in excess of 40 percent for a low back disorder 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.§ 5107); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the statute governing 
assistance to claimants, 38 U.S.C.A. § 5107, was amended.  
The new version of the statute eliminates the requirement 
that a person submitting a claim for benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded 
in order to receive assistance in the development of his/her 
claim; rather, the Secretary is required to assist a claimant 
in developing all facts pertinent to a claim for benefits, to 
include providing a medical examination when such examination 
may substantiate entitlement to the benefits sought, except 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See generally 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

As noted above, the aforementioned statute contains a number 
of new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO, notification as to evidentiary requirements, and 
the obtaining of medical examinations and opinions to attempt 
to establish service connection.  We have carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  Based upon the development of medical evidence, 
the Board concludes that all reasonable efforts have been 
made to compile a complete record for our decision, and that 
the veteran has had adequate notice of the evidence needed to 
substantiate his claim.  In this regard, it is noted that the 
claims files appear to contain all of the medical records 
developed by VA during the pertinent time frame, as well as 
private medical records.  The veteran has been afforded 
comprehensive VA examinations and has been given the 
opportunity, on a number of occasions, to identify those 
records, not in the claims file, which would be useful to his 
claim.  He has been provided notice of what type of evidence 
is necessary, both in the statements and supplemental 
statements of the case and in the Board's prior Remands to 
the RO.  It is clear that extensive development of the record 
has taken place.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

Moreover, under the circumstances presented in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources are not 
warranted.  


I.  Factual Background

In a decision of May 10, 1989, the Board denied entitlement 
to a rating in excess of 10 percent for a low back disorder.  
The veteran's claim for an increased evaluation was received 
on May 17, 1989.  

Received into the record in June 1989, was a copy of a 
November 3, 1988, employment examination with the U.S. Postal 
Service.  At that time the veteran was deemed medically 
unsuitable for the position of Maintenance Mechanic.  The 
report noted that a review of the veteran's medical records, 
evaluation by the Medical Officer for the U.S. Postal Service 
and a back evaluation by an orthopedic specialist had 
revealed the veteran's condition was not compatible with the 
duties required of his position.

Also received was a report from Alain F. Cracco, M.D., a 
private physician, dated in December 1988, which had been 
submitted to the Postal Service in order to rebut the 
findings of the above examination.  Dr. Cracco indicated that 
he had reviewed the veteran's VA medical records.  He noted 
that the veteran had injured his low back during basic 
training in 1970.  He had worked as a pipefitter and related 
that he generally felt good, with the exception of some 
discomfort down the left leg with changes in the weather.  
The veteran described his functional limitation as soreness 
in the low back after lifting heavy equipment and indicated 
that this was treated with Motrin and rest.  A review of 
hospital records was negative for evidence of a herniated 
nucleus pulposus.  X-rays of the lumbar spine taken from 1986 
to 1988 were indicated to show only narrowing at L4-5 with no 
other abnormality evident.  Straight leg raising was negative  
and deep tendon reflexes were equal in the lower extremities.  
Hyperextension of the lumbar spine was to 20 degrees with 
flexion performed to 60 percent of normal.  The diagnostic 
impression was early degenerative  disc disease at L4-5 and 
slight misalignment of the lumbar facet.  There was reported 
to be no contraindication for the veteran to engage in 
regular activity as demanded by his job duties.

During a work capacity evaluation in February 1989, conducted 
by Douglas A. Swift, M.D., the veteran described himself as 
moderately active.  He denied any significant low back 
complaints.  He reported occasional low back pain after over-
exertion and occasional left leg pain.  He reported that he 
would be able to lift 70 pounds and carry 45 to 50 pounds.  
On examination, the veteran demonstrated no observed pain 
related behaviors.  He was observed to perform the lifting 
tasks in a quick manner.  The evaluation resulted in a 
findings that the veteran was able to perform medium work 
consisting of lifting 50 pounds infrequently and 25 pounds or 
less frequently.  There was no evidence of any foraminal or 
nerve root encroachment.  There was evidence on X-ray study 
of osteoarthritic changes.  Straight leg raising was negative 
bilaterally and sensory and motor examination were both 
intact.  Deep tendon reflexes were 2+ bilaterally.

The record indicates that the veteran was in fact hired to 
work at the Postal Service.

Thereafter, the veteran reopened his claim for an increased 
rating for his low back disorder.  At a subsequent RO hearing 
in October 1989, the veteran indicated, with respect to his 
service-connected low back disorder, that he had limitation 
of motion in his back with spasms and pain on occasion.  He 
reported wearing a back brace at times and indicated that he 
was taking medication for his back symptoms.  

At his Travel Board hearing in March 1990, the veteran 
testified that his service-connected low back disorder was 
getting worse.  He related that he had been found medically 
unsuitable for a job at the Post Office because of his back, 
but had been hired to process mail.  He denied current use of 
medication, noting that he and his wife felt that it had 
interfered with functioning.  He reported that it was hard 
for him to bend forward and he experienced pain when 
standing.  The veteran said that he had muscle spasms in his 
back from time to time (1 to 3 times a week) depending on how 
much bending he did.  

Pursuant to the Board remand in August 1990, the veteran was 
seen for further VA orthopedic examination on September 18, 
1990.  He reported that he had been employed at the postal 
service since April 1989 and had lost an unspecified amount 
of time from work due to back pain.  At that time, the 
veteran complained of stiffness in his low back for the 
previous three months.  On examination, the veteran had range 
of motion in the lumbar spine as follows: flexion to 43 
degrees; extension to 14 degrees; lateral flexion to 14 
degrees; and rotation to 16 degrees.  Straight leg raising 
was positive, bilaterally.  X-ray study was interpreted as 
being negative, with intervertebral disc spaces being 
adequate.  The diagnosis was low back strain.

VA treatment records were received from the Oklahoma City, 
Oklahoma VAMC for the period from May 1990 to March 1994.  
Appellate review of those records shows that on June 16, 
1991, the veteran was seen for complaints of lower back pain.  
Examination revealed that the veteran's pain was nonradicular 
in nature with no evidence of weakness or sensory loss in the 
lower extremities.  The remainder of the physical examination 
was unremarkable.  No diagnosis was given.

Pursuant to an October 1991 Board remand, the veteran was 
afforded another hearing before a Member of the Board at the 
RO in February 1993.  At that time, the veteran testified 
that he believed the bulging disc and arthritis in his low 
back were part and parcel of his service-connected low back 
disorder.  He described tingling down the backside of his leg 
down to his foot.  He denied any muscle spasms in his back, 
but reported that he experienced pain which he described as 
feeling like someone was holding onto his spine and squeezing 
it very hard.  The veteran indicated that he was unable to 
bend over to tie his shoelaces.  He indicated that he was 
working, but that his low back bothered him at the end of the 
day and at night when he got home.  He reported that his back 
pain was worse with damp and cold weather.

VA outpatient treatment records from the New Orleans, 
Louisiana VA Medical Center (VAMC) were reviewed for the 
period from April 6, 1988, through June 23, 1995.  The 
veteran was seen for a variety of complaints, among them 
recurrent low back pain.  In June 1988, when he was seen for 
back, it was noted that clinical examination was essentially 
normal as were an X-ray study, a myelogram, and an EMG.  No 
neuro-sensory deficits or radiculopathy was detected and the 
veteran was discharged from the neurosurgical service.  
Neurological examination concluded that the veteran was able 
to work and Motrin was reported to provide good results in 
alleviating the veteran's pain; he was instructed to continue 
physical therapy exercises.  

Most of the VA outpatient treatment received during the 1991-
1993 time frame were in the mental hygiene clinic and 
centered around interpersonal relationship problems the 
veteran was having at work.  He was seen for chronic back 
pain in October 1992, which had developed while he was house 
painting.  There was mild tenderness over the spine; however 
deep tendon reflexes were 3+, and other findings were normal.  
The impression was degenerative joint disease of the spine.  
In November 1992 he reported that his chronic low back pain 
was better on medication; however it was noted that month 
that the veteran was not taking prescribed medication for his 
back, including that which had been [recently] prescribed in 
the emergency room.  Treatment records during 1993-1994 
primarily relate to a wrist disorder.  

VA outpatient treatment records from June 1995 to August 1999 
were received.  In May 1996 it was again noted that deep 
tendon reflexes were normal as was motor strength.  The 
veteran's subjective complaints of numbness were recorded.  
In July 1996 the impression was muscular low back pain and a 
program of back strengthening and weight loss were 
recommended.  At that time straight leg raising and Babinski 
tests were normal and reflexes in the lower extremities were 
2+.  The veteran was seen on August 12, 1996 for intermittent 
back pain and occasional shooting left leg pain.  He reported 
the occasional use of a back brace.  On examination, the 
veteran did not have any paresthesias in the left lower 
extremity.  Range of motion of the lumbar spine was as 
follows:  flexion possible to 45 degrees with pain in the low 
back; extension to 5 degrees; and rotation and side bending 
within normal limits.  Straight leg raising was negative.  
Sensory examination revealed decreased findings on palpation 
of L5-S1 on the left.  The diagnostic impression was 
indicated to be chronic low back pain with radicular signs.  

The veteran was also seen as a VA outpatient in May 1998 
after sustaining a twisting injury to the low back, with a 
flare-up of pain.  It was noted that his symptoms had 
continued to improve.  In February 1999 the veteran reported 
increased pain, which began 48 hours ago.  There was 
tenderness over the right paraspinous muscle at L3-4, no 
spasm, and decreased range of motion.  Neurological signs 
were non-focal.  

Outpatient treatment records from the Denver, Colorado VA 
Medical Center in September 1997 noted treatment for upper 
back pain.

Following the April 1998 Board remand, the veteran was seen 
for further VA orthopedic examination on July 28, 1998.  At 
that time, the veteran reported occasional numbness in his 
toes at times due to his back pain.  On examination, the 
veteran exhibited flexion to 45 degrees, extension to 10 
degrees, lateral extension to  10 degrees in both directions, 
and rotation possible to 10 degrees in both directions.  The 
veteran was exquisitely tender at the L3-4 area.  There was 
no spasm or deformity present and the veteran was able to toe 
walk and heel walk with some weakness on the left side.  The 
impression included degenerative joint disease of the lumbar 
spine with possible herniated lumbar disc.

On subsequent VA orthopedic examination in June 1999, the 
veteran complained of increased low back pain with radiating 
pain down the back of both legs.  He reported increased 
weakness in both legs and decreased endurance.  The veteran 
described the onset of pain after 15-20 minutes of activity.  
He reported frequent flare-ups at least once or twice a month 
and that his symptoms, while intermittent, can be as high as 
10/10, lasting anywhere from 3-10 days.  The veteran 
indicated that he had used both crutches and canes in the 
past, but is not currently using any assistive device other 
than a standard cane for long distance ambulation.  Range of 
motion testing of the lumbar spine revealed extension 
possible to 20 degrees; right trunk rotation to 23 degrees; 
left trunk rotation to 48 degrees.  He was noted to have 
increased pain and tenderness within the L4-5 spinous 
processes.

VA outpatient records compiled during 1999 do not reflect 
more than incidental treatment for back complaints.  During 
the course of VA examination in February 2000, the veteran 
was noted to be employed as an electrician.  

In written statements and in his testimony during hearings in 
October 1989, March 1990, and February 1993, the veteran has 
maintained that his back disability should be assigned 
ratings in excess of those assigned by the RO for the periods 
in question.

II.  Analysis

The veteran maintains that his back disability should be 
rated higher during the periods described above.  In 
pertinent part, the veteran has contended that he is entitled 
to a 20 percent disability rating, effective in "April 
1989."  In this regard, the Board notes that in May 1989 the 
Board denied entitlement to a rating higher than 10 percent 
for this disorder and that the veteran filed a claim for 
increase one week later.  Accompanying his claim were some 
private medical records, which had not previously been 
available to VA.  The veteran's contentions will be addressed 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When limitation of motion of the lumbar spine is slight, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  Moderate limitation is evaluated as 20 
percent disabling.  Id.  When limitation of motion is severe, 
a 40 percent rating is assigned.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  A 20 percent 
evaluation is assigned for moderate symptoms and recurring 
attacks.  Id.  A 40 percent evaluation is applied for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  Id.  A 60 evaluation requires evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

When sacroiliac injury and weakness or lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion, a 40 percent evaluation is 
assigned. When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with muscle spasm on 
extreme forward bending and lateral spine motion, a 20 
percent evaluation is assigned.  When a sacroiliac injury and 
weakness or lumbosacral strain is accompanied with 
characteristic pain on motion, a 10 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with slight subjective 
symptoms only, a noncompensable evaluation is assigned. 38 
C.F.R. § 4.71a including Diagnostic Codes 5294, 5295 (2000).

Following a complete review of the claims folder, the Board, 
resolving any doubt in favor of the veteran, finds that a 
higher rating of 20 percent, and no more, is warranted during 
an appropriate period prior to September 18, 1990.  The 
veteran maintains that his low back disability should be 
rated 20 percent disabling as of "April 1989."  The 
evidence compiled during this time is somewhat contradictory.  
For example, the physician who conducted the initial Postal 
Service examination found that the veteran's back disorder 
precluded his performance of the duties associated with the 
job for which he had applied.  In rebuttal the veteran 
submitted examination reports from Dr. Cracco, who recounted 
that the veteran "generally felt good," with the exception 
of some discomfort down the leg with changes in weather.  He 
also reported his only functional limitation as soreness in 
the low back after heavy lifting, treated with medication and 
rest.  However, X-ray evidence did show early degenerative 
disc disease and forward flexion of the lumbar spine was to 
only 60 percent of normal.  Findings recorded in February 
1989 again show no more than a moderate level of impairment, 
with the veteran describing himself as moderately active.  On 
examination, the veteran demonstrated no observed pain 
related behaviors.  On orthopedic follow-up in March 1989, 
the physician commented that the veteran was able to move 
about the examination room with quick brisk motions and 
exhibited full range of motion without evidence of pain.  At 
that time, the veteran denied any significant low back 
complaints.  It is noteworthy that the veteran did secure 
employment with the Postal Service as a result of these 
evaluations.  

VA treatment records reflect nearly full strength and full 
sensation with no neurological deficits or radiculopathy in 
1988.  The veteran is shown to have had either normal range 
of back motion or else limitation that is not more than 
slight during this period.  A rating of 20 percent under 
Diagnostic Code 5292 which requires moderate limitation of 
motion is not supported by the evidence.  Likewise, there is 
no basis for a higher rating of 20 percent under Diagnostic 
Code 5293, which requires moderate symptoms and recurring 
attacks.  

However, resolving any doubt in favor of the veteran, the 
Board finds that a 20 percent rating may be assigned under 
the provisions of Diagnostic Code 5295.  The veteran did 
report complaints of back spasm after forward bending, and 
indicated that he used a back brace.  Moreover there was X-
ray evidence of osteoarthritic changes.  The findings during 
this time, however, were not so disabling as to warrant the 
assignment of a rating higher than 20 percent.  For example, 
there is no evidence that the veteran's limitation of lumbar 
spine motion was severely limited, that he had severe 
symptoms as a result of disc pathology, productive of 
recurring attacks with intermittent relief; or that he had 
loss of lateral spine motion, abnormal mobility on forced 
motion, listing of the whole spine to the opposite side, or 
positive Goldthwait's sign.  

In sum, the Board determines that, for the period prior to 
September 18, 1990, the findings are indicative of a level of 
impairment which is adequately reflected by the assignment of 
an increased rating of 20 percent.  In making such 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7.

On September 18, 1990, as noted above, the veteran was seen 
for orthopedic consultation.  Clinical findings reported at 
that time included evidence of veteran range of motion in the 
lumbar spine as follows: flexion to 43 degrees; extension to 
14 degrees; lateral flexion to 14 degrees; and rotation to 16 
degrees.  Straight leg raising was positive, bilaterally.  
The Board finds, consistent with the determination of the RO, 
that clinical findings reflect a level of disability 
consistent with moderate limitation of motion and 
characteristic pain on motion as of that date.  Likewise the 
VA outpatient records complied during the period from 1990 to 
August 1996 do not show a level of disability higher than 
that contemplated by the rating of 20 percent.  For example, 
records compiled during the early part of the period show 
complaints of pain in the back, that was non-radicular with 
no evidence of sensory loss or weakness.  At the time of a 
hearing before the Board in February 1993, the veteran denied 
muscle spasm (as compared to his earlier report) but reported 
a tingling down one leg into the foot.  He described back 
pain which was exacerbated by weather and a day's work.  

With regard to a rating in excess of 20 percent prior to July 
28, 1998, the Board notes that it was not until the VA 
examination on July 28, 1998, that the veteran exhibited 
additional neurological findings sufficient to warrant a 40 
percent evaluation.  The veteran has indicated in a written 
statement that he believes his back disorder should be rated 
40 percent disabling as of August 12, 1996, the date at which 
the RO initially assigned a 20 percent evaluation 
(subsequently amended by the RO and made effective September 
18, 1990).  However, the clinical evidence obtained in August 
1996 did not demonstrate the same number or severity of the 
findings shown in July 1998.  Specifically, in August 1996, 
the veteran had limitation of motion of the lumbar spine with 
flexion to 45 degrees, extension to 10 degrees and normal 
rotation and lateral extension.  By July 1998, the veteran 
had similar limitation of flexion and extension, but also 
demonstrated marked limitation of rotation and extension.  In 
addition, the veteran also exhibited neurological symptoms 
including numbness in the left lower extremity and x-ray 
evidence  of degenerative joint disease with a possible 
herniated disc.  In the absence of these neurological 
findings prior to July 28, 1998, a rating in excess of 20 
percent is not warranted.

With respect to a rating in excess of 40 percent since July 
28, 1998, the Board is unable to conclude that current 
clinical findings would support such an assignment.  
Initially, the Board notes that the veteran has not indicated 
that he believes his back disorder currently justifies a 
rating in excess of 40 percent.  Nonetheless, under the 
provisions of AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is generally presumed to be seeking the maximum rating 
available by law.  Review of the clinical findings does not 
support a rating in excess of 40 percent for the veteran's 
low back disability.  The most recent clinical findings on VA 
examination in June 1999 do not demonstrate the findings 
necessary for a rating higher than 40 percent.  The veteran 
was noted to have pain and radicular symptoms.  However, 
there was no evidence that the veteran has pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, consistent with a 60 
percent evaluation under Diagnostic Code 5293.  He is shown 
to be employed, and has presented no evidence which 
establishes that he loses significant time from work as a 
result of his back disorder.  Further, the most recent 
treatment records do not reflect an exacerbation of symptoms 
which would equate to a "pronounced" level of impairment.  
Likewise a higher rating under the alternate Diagnostic 
Codes, 5295 and 5292, is not warranted, inasmuch as the 40 
percent rating is the maximum permissible under those codes.  




	(CONTINUED ON NEXT PAGE)





ORDER

1.  An increased rating of 20 percent, and no more, for a low 
back disorder prior to September 18, 1990, is granted, 
subject to the controlling criteria applicable to the payment 
of monetary benefits.

2.  A rating in excess of 20 percent for a low back disorder 
prior to July 28, 1998, is denied.

3.  A rating in excess of 40 percent for a low back disorder 
for the period beginning July 28, 1998, is denied.



			
	ROBERT E. SULLIVAN	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

